               Case 2:17-cv-00094-RAJ Document 228 Filed 03/08/19 Page 1 of 2


 1
                                                             THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                                 IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf of                  CASE NO. C17-00094RAJ
 9   himself and other similarly situated,
                                                             NOTICE OF LODGING OF
10                                     Plaintiffs,           DECLARATIONS FOR EX PARTE,
                                                             IN CAMERA REVIEW
11                 v.
12   DONALD TRUMP, President of the United
     States, et al.,
13
                                       Defendants.
14

15

16           TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

17 WASHINGTON, AND TO PLAINTIFFS, AND TO THEIR ATTORNEYS OF RECORD:

18           PLEASE TAKE NOTICE that on March 7, 2019, Defendants lodged two declarations with

19 W. Scooter Slade, Classified Information Security Officer (“CISO”), for requested ex parte, in

20 camera review in regard to their opposition to Plaintiffs’ Motion to Compel (Dkt. # 221) and in

21 support of Defendants’ Cross-Motion for a Protective Order. The lodged declarations are as follows:

22           (1)        Declaration of Jay S. Tabb, Jr., Executive Assistant Director of the National Security

23                      Branch of the Federal Bureau of Investigation.

24           (2)        Declaration of Matthew D. Emrich, Associate Director of the Fraud Detection and

25                      National Security Directorate, U.S. Citizenship and Immigration Services,

26                      Department of Homeland Security.

27

28
                                                                                       UNITED STATES DEPARTMENT OF JUSTICE
29 NOTICE OF LODGING OF DECLARATIONS FOR EX PARTE,                               CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                         Ben Franklin Station, P.O. Box 878
     IN CAMERA REVIEW - 1                                                                     Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                       (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 228 Filed 03/08/19 Page 2 of 2


 1           PLEASE TAKE FURTHER NOTICE that on March 8, 2019, Defendants lodged a

 2 declaration with Daniel Hartenstine, Classified Information Security Officer, for requested ex parte,

 3 in camera review in regard to their opposition to Plaintiffs’ Motion to Compel (Dkt. # 221) and in

 4 support of Defendants’ Cross-Motion for a Protective Order. That lodged declaration is as follows:

 5           (3)     Declaration of Matthew C. Allen, Assistant Director, Domestic Operations,

 6                   Homeland Security Investigations (“HSI”), Department of Homeland Security.

 7           If Defendants’ pending motion for ex parte, in camera review is granted, CISO Slade will

 8 assume responsibility for providing the Court with access to the declarations listed above and will

 9 take custody of the declarations for appropriate safekeeping when the Court has completed its
10 review.

11 Dated: March 8, 2019.

12
   JOSEPH H. HUNT                                 DANIEL E. BENSING
13 Assistant Attorney General                     Senior Trial Counsel
   Civil Division                                 Federal Programs Branch
14 U.S. Department of Justice
                                                  LEON B. TARANTO
15 AUGUST FLENTJE                                 Trial Attorney
16 Special Counsel                                Torts Branch
   Civil Division
17                                                ANDREW C. BRINKMAN
   ETHAN B. KANTER                                Trial Attorney
18 Chief, National Security Unit                  Office of Immigration Litigation
   Office of Immigration Litigation
19 Civil Division                                 /s/ Brendan T. Moore
20                                                BRENDAN T. MOORE
                                                  Trial Attorney
21 DEREK C. JULIUS                                Office of Immigration Litigation
   Assistant Director
22 Office of Immigration Litigation               LINDSAY M. MURPHY
   Civil Division                                 Counsel for National Security
23                                                National Security Unit
24 BRIAN T. MORAN                                 Office of Immigration Litigation
   United States Attorney
25
   BRIAN C. KIPNIS
26 Assistant United States Attorney
   Western District of Washington
27

28                                                Counsel for Defendants
                                                                                  UNITED STATES DEPARTMENT OF JUSTICE
29 NOTICE OF LODGING OF DECLARATIONS FOR EX PARTE,                          CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                    Ben Franklin Station, P.O. Box 878
     IN CAMERA REVIEW - 2                                                                Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                  (202) 616-4900


31
